ON REHEARING.
This case was submitted at the March term, 1928, and an opinion written by BLAND, J., reversing and remanding the cause, was handed down on April 2, 1928. Later a motion for rehearing was sustained and the cause was again submitted to the court for determination.
We have carefully examined the record and briefs of both parties, and have reached the conclusion that our former opinion correctly disposed of the case, and for the reasons stated in that opinion the judgment herein is reversed and cause remanded.Williams, C., concurs.